DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 12, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 2019/0260024.
Regarding claim 1, Nakamura et al., teaches a nickel-based active material precursor (abstract) for a lithium secondary battery (abstract; 0001; 0003; 0007), the nickel-based active material precursor comprising a secondary particle comprising a plurality of particulate structures (abstract; 0013-0015; 0019), wherein each particulate structure comprises a porous core portion C1 (central part) (Fig. 1 (A)) and a shell portion (Fig. 1(A)), the shell portion comprising primary particles (abstract; 0013-0015; 0035) radially arranged on the porous core portion (abstract; 0013-0014; 0020-0021; 0035), and the secondary particle has a plurality of radial centers (abstract; 0013-0014; 0020-0021; 0035-0036; 0041; 0044), wherein each particulate structure is an agglomerate of a plurality of primary particles (abstract; Fig. 1A; ref 2 (primary particles); ref 3 (secondary particles) ; 0124). 
Regarding claim 2, Nakamura et al., teaches the pluralities of the particulate structures are isotopically arranged (object having a physical property which has the same value when measured in different directions) (Fig. 1(A)) in the secondary particle (abstract; Fig. 1A; ref 2 (primary particles); ref 3 (secondary particles) ; 0124) . 
Regarding claim 3, Nakamura et al., teaches major axes of the primary particles at an outer surface of the secondary particle (Fig. 1(A)) (0035; 0044) are normal to the outer surface of the secondary particle (Fig. 1(A)) (0035; 0044). 
Regarding claim 4, Nakamura et al., teaches major axes of the primary particles in 50% or more of the primary particles at an outer surface of the secondary particle (0014; 0021; 0045-0048; 0090) are disposed in a normal direction of a (100) plane or a (110) plane of the primary particles at an outer surface of the secondary particle (0019; 0042; 0084-0085; 0168). 
Regarding claim 6, Nakamura et al., teaches the secondary particle has a size of about 5 m to about 20 m (0014). 
Regarding claim 7, Nakamura et al., teaches the nickel-based active material precursor is a compound represented by Formula 1: Ni1-x-y-zCoxMnyMz(OH)2 Formula 1 wherein, in Formula 1, M is an element selected from the group consisting of boron (B), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), titanium (Ti), vanadium (V), chromium (Cr), iron (Fe), copper (Cu), zirconium (Zr), tungsten (W), and aluminum (Al), and x < (1-x-y-z), y < (1-x-y-z), 0<x<1, 0 <y<1, 0<z<1, and 0<1-x-y-z<1 (0125; Table 1; Table 2).  Ni0.46Co0.30Mn0.24 (OH)2  where x is 0.3; y is 0.24 and 1-x-y is 0.46 and z is 0.
Regarding claim 8, Nakamura et al., teaches the nickel content in the nickel-based active material precursor is about 33 mol % to about 95 mol % with respect to a total content of transition metals, wherein the nickel content is the same as or greater than a manganese content and a cobalt content (Table 1; Table 2).
Regarding claim 10, Nakamura et al., teaches a method of preparing a nickel-based active material precursor for a lithium secondary battery (abstract), the method comprising: 
a first act of supplying raw materials at a first feed rate (0006; 0019; 0063; 0065; 0070; 0072-0073) and stirring the raw materials to form a precursor seed (0015; 0054; 0056; 0063; 0068; 0123);
 a second act of supplying the raw materials at a second feed rate to the precursor seed formed by the first act (0072-0073), and stirring the resulting mixture to grow the precursor seed by agglomeration of the mixture (0015; 0054; 0056; 0063; 0068; 0123); and 
a third act of supplying the raw materials at a third feed rate to precursor particles grown by the second act (0072-0073), and stirring the resulting mixture to control the growth of the precursor particles (0015; 0054; 0056; 0063; 0068; 0123), 
wherein the raw materials comprise a complexing agent (0067; 0077; 0123), 
a pH adjuster (0067; 0070-0072; 0076; 0123), and 
a metal-containing raw material for forming a nickel-based active material precursor (0037; 0040; 0059; 0077; 0079; 0087), 
the second feed rate of the metal containing raw material is higher than the first feed rate of the metal containing raw material, and the third feed rate of the metal containing raw material is higher than the second feed rate of the metal containing raw material (072-0073),
and a stirring power is sequentially reduced as the method proceeds from the first act to the second act to the third act (0015; 0054; 0056; 0063; 0068; 0123).
Regarding claim 12, Nakamura et al., teaches the metal-containing raw material for forming a nickel-based active material precursor (abstract; 0011-0012; 0023; 0056; 0058; 0099-0100) comprises at least one selected from the group consisting of nickel (II) sulfate (0123), manganese (II) sulfate (0123), cobalt (II) sulfate (0123).
Regarding claim 14, Nakamura et al., teaches a pH of the reaction mixture is reduced or maintained as the method proceeds from the first act to the second act to the third act (0067; 0070-0072; 0076; 0123). 
Regarding claim 15, Nakamura et al., teaches a nickel-based active material for a lithium secondary battery (abstract), the nickel-based active material being obtained from the nickel-based active material precursor of claim 1 (0011; 0013; 0015). 
Regarding claim 16, Nakamura et al., teaches a lithium secondary battery (abstract) comprising: a positive electrode (abstract; 0011; 0017; 0111) comprising the nickel-based active material of claim 15 (abstract; 0011; 0013; 0015-0019); a negative electrode (0111; 0117); and an electrolyte between the positive electrode and the negative electrode (0082; 0094; 0111; 0119).

Regarding claim 11 and 13, Nakamura et al., teaches the nickel-based active material precursor of claim 1. The claim is obvious over Nakamura et al., because although Nakamura et al., does not teach the second feed rate of the metal containing raw material is increased by about 10% to about 50% with respect to the first feed rate of the metal containing raw material, and the third feed rate of the metal containing raw material is increased by about 10% to about 50% with respect to the second feed rate of the metal containing raw material, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, Nakamura et al., teaches the nickel-based active material precursor of claim 1. 
However, in the alternative, the claim is obvious over Nakamura et al., because although Nakamura et al., does not teach a stirring power in the first act is about 1.5 kW/m.sup.3 to about 4 kW/m.sup.3, a stirring power in the second act is about 1 kW/m.sup.3 to about 3 kW/m.sup.3, and a stirring power in the third act is about 0.5 kW/m.sup.3 to about 2 kW/m 3.  
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Thus, the claims are anticipated. However, in the alternative, if the claims are not anticipated, claims 11 and 13 are obvious over Nakamura et al., because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


4.	Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 2019/0260024.
Regarding claim 5, Nakamura et al., teaches the primary particles comprise plate particles (0043; 0055; 0058; 0092; 0184-0185), wherein major axes of the plate particles are radially arranged (abstract; 0013-0014; 0020-0021; 0035-0036; 0041; 0044; 0185; 0187), and a Nakamura et al., does not teach thickness to length ratio of the plate particles is about 1:2 to about 1:20. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Nakamura et al., teaches the nickel-based active material precursor is Ni0.46Co0.30Mn0.24 (OH)2, where x is 0.3; y is 0.24 and 1-x-y is 0.46 and z is 0 which is close to Ni0.5Co0.2Mn0.3(OH)2, (0125; Table 1; Table 2).
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Response to Arguments
5.	Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. Applicant argues that “the recited “particulate structures” are themselves secondary particles, and thus should not be construed as being equivalent to the “flocculated primary particles” included in the secondary particle of Nakamura. Indeed, the present claim 1 recites that it is the “particulate structure’ itself that comprises a porous core portion and a shell portion comprising radially arranged primary particles.” However, as seen in Fig. 1(A) of Nakamura, the particulate structure is seen in Fig. 1A; ref 2 (primary particles); ref 3 (secondary particles). The porous core is made up of the voids (4) in Fig. 1A and the shell portion is made up of the edges of the structure in Fig. 1A.
Applicant argues that Nakamura teaches a secondary particle 3 which “appears to be just a single particulate structure.” However, Nakamura teaches in Fig. 1(A) just one of a plurality of the structure, whereas a plurality can be seen in Fig. 6(A) and 6(B) of Nakamura.
Applicant argues that Nakamura does not teach “the recited secondary particle comprises a plurality of radial centers.” However, as seen in Fig. 6(A) and 6(B) of Nakamura, there are a plurality of particles, and thus there are a plurality of radial centers.
Applicant argues that “Nakamura in direct contrast appears to provide that both the feed rate and the stirring power are constant.”
However, Nakamura teaches that the feeding rates can be controlled in the method (0123), so the feeding rate may be varied (0123). Regarding the stirring power, Nakamura teaches 
that the stirring power can be controlled; thus it can be made constant or it may be varied (0015; 0054; 0056; 0068).



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727